PER CURIAM.
Jack N. Sinyard, II has filed a petition for writ of habeas corpus alleging ineffective assistance of appellate counsel. We treat this as a petition filed pursuant to Florida Rule of Appellate Procedure 9.140(j). We have carefully considered the petition, the State’s several responses, and Sinyard’s reply. The State concedes that the judgment contains a scrivener’s error which was not corrected on direct appeal. We accordingly grant the petition solely to the extent we direct the trial court to enter a corrected judgment that reflects Sin-yard’s sexual battery conviction under count one is a second-degree felony under section 794.011(5), Florida Statutes (1997), not a life felony. In all other respects, the petition is denied.
Petition granted in part and denied in part.
CAMPBELL, A.C.J., and FULMER and DAVIS, JJ., Concur.